Per Curiam.
ustices of the peace are forbidden to bail prisoners charged with horse stealing on the direct testimony of a witness ; that is, as we understand it, by a positive oath. The legislature might well think fit to confide this duty exclusively to the law judges in urgent cases, which require substantial security to counteract the probability of flight, and yet leave the minor probabilities of guilt to be dealt with by the ordinary magistracy. It cannot be said the prisoner was charged directly, by one who swore only that he suspected him; and the justice was therefore competent to take the recognizance.
Judgment affirmed.